Exhibit 3.6 CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF SERIES A CONVERTIBLE PREFERRED STOCK OF CARDICA, INC. (Pursuant to Section 151 of the Delaware General Corporation Law) Cardica, Inc., a corporation organized and existing under the laws of the State of Delaware (the “Company”), hereby certifies that, pursuant to authority vested in the Board of Directors of the Company by Article IV of the Amended and Restated Certificate of Incorporation of the Company, the following resolution was adopted as of April 14, 2014 by the Board of Directors of the Company pursuant to Section 151 of the Delaware General Corporation Law: “RESOLVED that, pursuant to authority vested in the Board of Directors of the Company by the Company’s Amended and Restated Certificate of Incorporation, out of the total authorized number of 5,000,000 shares of its preferred stock, par value $0.001 per share (“Preferred Stock”), there is hereby designated a series of250,000 shares which shall be issued in and constitute a single series to be known as “Series A Convertible Preferred Stock” (hereinafter called the “Series A Preferred Stock”). The shares of Series A Preferred Stock have the voting powers, designations, preferences and other special rights, and qualifications, limitations and restrictions thereof set forth below: Section 1.
